IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. PD-1015-18


                      RALPH DEWAYNE WATKINS, Appellant

                                            v.

                               THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                        NAVARRO COUNTY

       YEARY, J., filed a dissenting opinion.
                               DISSENTING OPINION

       Article 39.14(a) governs the discovery of “evidence material to any matter involved

in the action[.]” TEX. CODE CRIM. PROC. art. 39.14(a) (emphasis added). I entirely agree

with Presiding Judge Keller when she concludes that “we should not substitute any of the

many synonyms for ‘material’ found in dictionaries or thesauruses for the word the

Legislature chose to use.” Dissent of Presiding Judge Keller (hereinafter, “Dissent”) at 3.

The statute does not say “evidence relevant to any matter involved in the action[.]” It

explicitly says “material.”
                                                                                  WATKINS ― 2

       The Court frames the process as one of discerning the apparent legislative intent.

See Majority Opinion at 10 (“When we interpret statutes, we seek to effectuate the

collective intent or purpose of the legislators who enacted the legislation.”). Presiding

Judge Keller responds in kind, and the two sides of this debate come to conflicting

conclusions on the question of what the Legislature evidently intended to convey when it

used the word “material.” If I believed that to be the appropriate framework, I would agree

with Presiding Judge Keller’s observation that the legislature plainly considered amending

the word “material” from the prior version of the statute to read “relevant,” and it just as

plainly rejected that option, choosing instead to retain the word “material” from the prior

version of the statute; and that this choice reflected an evident legislative “intent or

purpose” to adopt “a materiality standard rather than a standard of mere relevance.” Dissent

at 2. But I continue to resist the idea that statutory construction should routinely be a matter

of judges discerning amorphous legislative intent.

       We should construe a statute by focusing on the words actually used, themselves—

here, “material”—rather than keying on some subliminal meaning shrouded in those words

that we think, from our not-wholly-infallible judicial perspective, best implements the

legislative purpose. By continuing to work within a constitutionally flawed framework, in

which we purport to wrest out an evident legislative intent behind words actually used by

the legislature, we risk violating our constitutional duty to avoid making the law. TEX.

CONST. art. II, §1. The risk is simply too great that we will draw conclusions that really

reflect our own attitudes about best policy choices, in derogation of the Legislature’s

constitutional prerogative to set policy by making the law. Id.; see also Lang v. State, 561

S.W.3d 174, 187–88 (Tex. Crim. App. 2018) (Yeary, J., dissenting) (“I continue to believe
                                                                                  WATKINS ― 3

that, if the literal language and structure of a statute render it of sufficient clarity that its

proper construction cannot be reasonably doubted, it would improperly encroach upon the

Legislative Department for this Court to engage in further construction of it.”); Ex parte

Westerman, 570 S.W.3d 731, 739 (Tex. Crim. App. 2019) (Yeary, J., dissenting) (“When

Texas courts recognize that we have overstepped the constitutional mandate in Article II

of our Texas Constitution and have become legislators ourselves, we should acknowledge

our fault, and step rightly back to our place.”).

       Statutory law is what it says, not what the Legislature might have intended it to say.

In the context of Article 39.14(a), the word “material” simply means “material”—no more

and, certainly, no less. I respectfully dissent.



FILED:                       March 3, 2021
PUBLISH